Case: 13-60248      Document: 00512539347         Page: 1    Date Filed: 02/20/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 13-60248                         February 20, 2014
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
EDDIE ALEXANDER GONZALEZ-BONILLA,

                                                 Petitioner

v.

ERIC H. HOLDER, JR., U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A088 842 004


Before JOLLY, SMITH, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Eddie Alexander Gonzalez-Bonilla, a native and citizen of Honduras,
petitions this court for review of the Board of Immigration Appeals’ (BIA)
decision dismissing his appeal of the Immigration Judge’s (IJ) denial of the
motion to reopen his in absentia removal proceedings. He contends that his
failure to appear should be excused because his counsel did not give him proper




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-60248    Document: 00512539347     Page: 2   Date Filed: 02/20/2014


                                 No. 13-60248

notice of the hearing and failed to submit supporting documents that showed
that his vehicle had mechanical problems while he was driving to the hearing.
      The BIA did not abuse its discretion in concluding that Gonzalez-Bonilla
failed to demonstrate exceptional circumstances to excuse his failure to appear.
See Rodriguez-Manzano v. Holder, 666 F.3d 948, 952 (5th Cir. 2012); 8 U.S.C.
§ 1229a(b)(5)(C)(i), (e)(1). Although Gonzalez-Bonilla asserts that his absence
from the hearing was attributable to the ineffectiveness of his attorney, he has
not alleged or shown that he complied with the procedural requirements set
forth in Matter of Lozada, 19 I. & N. 637 (BIA 1988), overruled in part by In re
Compean, 24 I & N. Dec. 710 (BIA 2009), and has not otherwise contested the
BIA’s conclusion that his ineffective-assistance claims should be rejected on
that basis. See id. at 954; Lara v. Trominski, 216 F.3d 487, 496 (5th Cir. 2000);
Soadjede v. Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003). Also, while he notes
that he had mechanical problems with his car on the day of the merits hearing,
he does not brief whether these problems rose to the level of an exceptional
circumstance that excused his absence and, thus, he has abandoned this issue.
See Soadjede, 324 F.3d at 833. Therefore, Gonzalez-Bonilla has not shown that
the BIA’s decision was capricious, racially invidious, without foundation in the
evidence, or otherwise so irrational that it was arbitrary. See Rodriguez-
Manzano, 666 F.3d at 952.
      Gonzalez-Bonilla also contends that he should be granted relief on the
merits of his application for relief and that this case should be remanded for
further proceedings. However, his arguments for relief need not be addressed
because he has not shown that the BIA abused its discretion in denying his
motion to reopen, and the merits of his application for relief from removal are
not otherwise at issue on appeal. See Yu Chun Lian v. Mukasey, 294 F. App’x
163, 164 (5th Cir. 2008) (citing INS v. Orlando Ventura, 537 U.S. 12, 16-17



                                       2
    Case: 13-60248    Document: 00512539347     Page: 3   Date Filed: 02/20/2014


                                 No. 13-60248

(2002)); INS v. Abudu, 485 U.S. 95, 104 (1988). His claim that he is entitled to
temporary protected status (TPS) because the current conditions in Honduras
render the country incapable of handling the return of nationals also need not
be addressed because he did not properly exhaust his administrative remedies
with respect to the claim. See Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th Cir.
2001); Goonsuwan v. Ashcroft, 252 F.3d 383, 388-89 (5th Cir. 2001). Gonzalez-
Bonilla also has not shown that his case should be remanded based on his wife’s
filing of a petition for an alien relative because he has failed to address the
BIA’s reason for rejecting this claim.
      PETITION DENIED.




                                         3